Citation Nr: 1618292	
Decision Date: 05/06/16    Archive Date: 05/13/16

DOCKET NO.  10-04 147A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for prostate cancer, to include as due to Agent Orange exposure.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Driever, Counsel




INTRODUCTION

The Veteran served on active duty in the U.S. Navy from April 1968 to February 1970.  Thereafter, he served in the U.S. Naval Reserves.  

This claim comes before the Board of Veterans' Appeals (Board) on appeal of a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana. 

In April 2014, the Board remanded this claim to the Agency of Original Jurisdiction (AOJ) for additional development.  

VA processed this appeal electronically, utilizing Virtual VA and Veterans Benefits Management System (VBMS), VA's paperless claims processing systems.  Review of this claim therefore contemplates both electronic records.  


FINDINGS OF FACT

1.  The Veteran served aboard the USS Tripoli, including on the inland waterways of the Republic of Vietnam from January 28, 1970 to January 31, 1970.  

2.  The Veteran is presumed to have been exposed to herbicides while anchored, moored, and conducting operations in DaNang Harbor, activity that necessitated setting foot in Vietnam.  

3.  Prostate cancer is related to the Veteran's in-service exposure to herbicides.



CONCLUSION OF LAW

Prostate cancer may be presumed to have been incurred during the Veteran's active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116 (West 2014); 38 C.F.R. 
§§ 3.303, 3.304, 3.307, 3.309 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Veterans Claims Assistance Act (VCAA)

Upon receipt of a complete or substantially complete application for benefits, VA is tasked with satisfying certain procedural requirements outlined in the VCAA and its implementing regulations.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Specifically, VA is to notify a claimant and his representative, if any, of the information and medical or lay evidence not previously provided to the Secretary that is necessary to substantiate the claim, which portion of the evidence the claimant is to provide and which portion of the evidence VA will attempt to obtain on the claimant's behalf.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b), (c).  VA is also to assist this claimant in obtaining evidence necessary to substantiate a claim, including, in certain cases, by affording him a medical examination or obtaining a medical opinion.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b), (c). 

Here, there is no need to discuss whether VA complied with the duties the VCAA requires.  Rather, given the favorable disposition, explained below, any lack of compliance is non-prejudicial or harmless, not affecting the essential fairness of this adjudication.  38 C.F.R. § 20.1102 (West 2014); see also Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (clarifying that VCAA notice and assistance errors, even when shown to have occurred, are not presumptively prejudicial, but instead must be judged on an individual case-by-case basis, and that, as the pleading party attacking the agency's decision, the claimant bears the burden of proof of not only establishing this error, but also, above and beyond that, showing that it is unduly prejudicial or outcome determinative of his claim). 

II.  Analysis

The Veteran seeks service connection for prostate cancer on a presumptive basis, as related to asserted in-service Agent Orange exposure.  According to his March 2009 application for VA compensation and written statements he and his representative submitted in June and July 2009, May 2010, February 2011, April 2013 and April 2016, this exposure occurred while serving on the USS Tripoli (LPH 10), including in the Gulf of Tonkin at DaNang Harbor, from 1968 to 1970.  

The Veteran contends this ship was a platform vessel, on which the U.S. Navy stored barrels of Agent Orange, an herbicide helicopters sprayed for the purpose of defoliation; the Veteran was exposed to these drums while serving as a Messenger of the Watch during line periods.  They reportedly leaked on occasion, resulting in soldiers breathing airborne particles and fumes.  The Veteran contends that he was further exposed to Agent Orange when this ship, an amphibious assault vessel, anchored at a deep water peer in DaNang Harbor, at which time men loaded and unloaded personnel, equipment, including the barrels, and helicopters. He asserts he set foot in Vietnam during these time periods and once traveled there by helicopter to sign for and pick up KY8 cards.  

The Veteran contends there is ample documentation available establishing that the USS Tripoli served as troop transport, with helicopters and smaller vessels intermittently moving troops on and off shore from May 1967 to December 1973.  He points out that the time period during which the ship was used in this capacity coincides with the time period he served on the ship.  

Indeed, the evidence in this case substantiates the Veteran's claim.  VA treatment records dated since March 2009 confirm that the Veteran had prostate cancer during the course of this appeal, thereby satisfying the current disability element of a claim for service connection on any basis.  See 38 U.S.C.A. § 1110 (West 2014) (current disability must result from disease or injury incurred in or aggravated by active military, naval or air service); see also 38 C.F.R. § 3.303(a) (2015).  
To be granted service connection for this condition on the basis sought, however, evidence must satisfy additional criteria.  See 38 U.S.C.A. § 1116(a); 38 C.F.R. 
§§ 3.307(a)(6), 3.309(e) (disease associated with exposure to certain herbicide agents may, in some cases, be presumed to have been incurred in service even though there is no evidence of that disease during the period of service at issue).  Prostate cancer is included in 38 C.F.R. § 3.309(e) as a disease that has been associated with herbicide exposure. 

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed to herbicide agents unless there is affirmative evidence establishing no such exposure.  38 U.S.C.A. § 1116(f).  "Service in the Republic of Vietnam" includes service in the waters offshore (blue waters) and service in other locations, including the inland waterways (brown waters), if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii); Haas v. Peake, 525 F.3d 1168, 1187-1190 (Fed. Cir. 2008), cert. denied, 129 S. Ct. 1002 (2009) (holding that VA's requirement that a veteran must have been present within the land borders, including the inland waterways, of Vietnam - must have actually set foot therein - at some point in the course of duty in order to be entitled to a presumption of herbicide exposure constitutes a permissible interpretation of 38 U.S.C.A. 
§ 1116(a)(1) and 38 C.F.R. § 3.307(a)(6)(iii)); see also 66 Fed. Reg. 23,166 (May 8, 2001); VAOPGCPREC 27-97.  

For years, VA's policy dictated excluding Da Nang Harbor as an inland waterway.  In April 2015, however, the U.S. Court of Appeals for Veterans Claims (Court) found VA's policy in this regard inconsistent with section 3.307(a)(6)(iii).  See Gray v. McDonald, 27 Vet. App. 313 (2015) (bright line rule categorizing all shipboard naval service in Da Nang Harbor as blue water service not rational). 

According to service personnel records, during the Vietnam era, from 1968 to 1970, the Veteran served aboard the USS Tripoli, a vessel moored in the official waters of the Republic of Vietnam from July 6, 1968 to August 20, 1968, August 31, 1968 to October 4, 1968, October 19, 1968 to October 21, 1968, October 29, 1968 to December 7, 1968, December 28, 1968 to February 17, 1969, November 19, 1969 to November 21, 1969, December 16, 1969 to December 26, 1969, January 8, 1970 to January 12, 1970, and January 27, 1970 to February 1, 1970.  See April 2009 response from the National Personnel Records Center.  The question is thus whether the Veteran had boots on the ground in Vietnam, including the landmass or in an inland waterway.   

The Veteran alleges that, during the time period in question, his ship moored in DaNang Harbor and he went ashore, both by helicopter and foot.  Command histories of the USS Tripoli covering the 1969 to 1970 time period substantiate this assertion, establishing that this ship conducted helicopter operations from December 17 to December 26, 1969.  As well, from January 28, 1970 to January 31, 1970, it moored at DaNang Harbor, for the purpose of conducting special operations, including uploading Marines and equipment and redeploying Marines from Vietnam.     

Given these command histories and the Veteran's statements, the credibility of which the Board has no basis to question, the Board finds that the Veteran set foot in Vietnam during the Vietnam era.  As such, the Veteran is presumed to have been exposed to herbicides.  Based on this exposure and the fact that prostate cancer is a disease associated with such exposure, the Board concludes that prostate cancer may be presumed to have been incurred during active service.  The evidence in this case supports the Veteran's claim.  


ORDER

Service connection for prostate cancer secondary to Agent Orange exposure is granted.  

____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


